DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-11, 14-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schmidt et al. (U.S. Pub No. 2018272998).
Regarding claims 1, 11, 18, Schmidt et al. disclose a sensor positioning platform on an autonomous vehicle (See Fig.1), the sensor positioning platform comprising: an actuator system (220, 221, 222, 225, (paragraph 0039) rotation means) comprising a motor (225) configured to move and reposition (implicit) a sensor carrier structure comprising a plurality of sensors; a motor controller (implicit, since every motor has controlling means. For example, simply the instruction of switching on 
Regarding claims 4-10, 14-17, Schmidt et al. disclose wherein the one or more sensor cleaning substances comprise liquid and air, wherein the one or more hoses comprise a liquid hose for the liquid and an air hose for the air, wherein the one or more cleaning systems comprise a liquid cleaning system and an air cleaning system, and wherein the one or more tubes comprise a first set of tubes associated with the air hose and a second set of tubes associated with the liquid hose, and wherein the first set of tubes and the second set of tubes are arranged coaxial to each other; wherein the one or more cleaning systems comprise one or more spraying elements, wherein the one or more sensors from the plurality of sensors comprise image sensors, and wherein the actuator system comprises an actuator brake configured to stop or lock a rotor associated with the motor of the actuator system; wherein the one or more cleaning systems are located on a portion of the sensor carrier structure, and wherein the portion of the sensor carrier structure and the one or more cleaning systems are configured to move with the sensor carrier structure when the sensor carrier structure is moved or repositioned by the motor;  wherein the base comprises the actuator system, and wherein the one or more cleaning systems are .
  
Allowable Subject Matter

Claims 2-3, 12-13, 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art fails to disclose wherein the thru-bore on the actuator system comprises a hollow bore on a rotor shaft of the motor associated with the actuator system, wherein the one or more hoses are configured to project the one or more sensor cleaning substances through the hollow bore on the rotor shaft of the motor, and wherein the one or more tubes are implemented within at least a portion of the hollow bore on the rotor shaft of the motor.  
	Nor does the prior art disclose outputting, by one or more hoses arranged within one or more tubes mounted to a lower portion of the actuator system, the one or more sensor cleaning substances through a thru-bore on a rotor shaft of the motor associated with the actuator system; and receiving, by the one or more cleaning systems, the one or more sensor cleaning substances via one or more additional hoses coupled to a fitting element on one of the one or more tubes or the rotor shaft, wherein a first respective end of the one or more additional hoses is connected to the one or more cleaning systems and a second respective end of the one or more additional hoses is coupled to the fitting element, wherein the fitting element is coupled to a first end of the rotor shaft or the one or more tubes that is opposite to a second end associated with the lower portion of the actuator system.  


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERTRUDE ARTHUR JEANGLAUDE whose telephone number is (571)272-6954. The examiner can normally be reached Monday-Thursday, 7:30-8:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on 571-272-6956. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GERTRUDE ARTHUR JEANGLAUDE/Primary Examiner, Art Unit 3661